     2:19-cv-01116-RMG           Date Filed 04/16/19      Entry Number 1        Page 1 of 26




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                (CHARLESTON DIVISION)

BERNARD PRIOLEAU and KATHY                      )
PRIOLEAU, individually and                      )
on behalf others similarly situated,            )
                                                )
        Plaintiffs,                             )
                                                )    CASE NO. 2:19-cv-1116-RMG
v.                                              )
                                                )    CLASS ACTION
ASCENSION DATA & ANALYTICS,                     )
LLC,                                            )    JURY TRIAL DEMANDED

        Defendant.


                                CLASS ACTION COMPLAINT

       Plaintiffs, BERNARD PRIOLEAU and KATHY PRIOLEAU (“Plaintiffs”), bring this

action against Defendant ASCENSION DATA & ANALYTICS, LLC (“Ascension” or

“Defendant”), a Delaware limited liability company, on behalf of themselves and all others

similarly situated to obtain damages, restitution and injunctive relief for the Class, as defined

below, from Defendant. Plaintiffs make the following allegations upon information and belief,

except as to their own actions, the investigation of their counsel, and the facts that are a matter of

public record:

                                     NATURE OF ACTION

       1.         Plaintiffs bring this class action against Defendant for failing to secure and

safeguard the personally identifiable information (“PII”) and mortgage and credit information

that Defendant collected and maintained (collectively “Private Information”), and for failing to

provide timely and adequate notice to Plaintiffs and other Class members that their information

had been stolen and precisely what types of information were stolen (the “Data Breach”).
      2:19-cv-01116-RMG           Date Filed 04/16/19     Entry Number 1       Page 2 of 26




	       2.       Due to Defendant’s negligence, the Private Information that Defendant collected

and maintained could now be in the hands of thieves. Accordingly, Plaintiffs bring this action

against Defendant asserting claims for negligence, violation of state data breach acts, Violation

of the Fair Credit Reporting Act, and Intrusion Upon Seclusion.

                                 JURISDICTION AND VENUE

        4.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d), the

class contains members of diverse citizenship from Defendant, and the amount in

controversy exceeds $5 million.

        5.       This Court has personal jurisdiction over Defendant because portions of the

conduct at issue in this case occurred, among other locations, in South Carolina, and because

Defendant’s contacts with this district are sufficient to subject it to personal jurisdiction in

this District.

        6.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial portion of the events or omissions giving rise to this action occurred in this District,

and the Data Breach affected consumers in this District.

                                             PARTIES

        7.       Plaintiffs Bernard Prioleau and Kathy Prioleau are, and at all times mentioned

herein were, individual citizens of the State of South Carolina residing in Saint Stephen,

South Carolina.

        8.       Defendant Ascension is a Delaware limited liability corporation with its

principal place of business in Fort Worth, Texas.




                                                  2
	
      2:19-cv-01116-RMG             Date Filed 04/16/19        Entry Number 1          Page 3 of 26




                                      ASCENSION’S BUSINESS

        9.       Plaintiff provided information and documents in connection with a home

mortgage loan to Stanwich Mortgage Acquisition Company, LLC, dba Stanwich Mortgage

Loan Trust, a Delaware limited liability company.

        10.      Defendant is a data and analytics company for the financial industry. Part of

Defendant’s services include converting paper documents and hand-written notes to

computer-readable files through a process known as “optical character recognition”

(“OCR”).1

        11.      Defendant hired OpticsML, a New York-based company, to assist with

Ascension’s OCR processing of documents related to mortgage and loan applications and to

store the converted loan data on its servers.

                                         THE DATA BREACH

        12.      Plaintiffs bring this suit on behalf of themselves and a Class of similarly

situated individuals against Defendant for Defendant’s failure to secure and protect

Plaintiffs’ and Class members’ personal and financial information.

        13.      In January 2019, several media outlets reported that more than 24 million

financial and banking documents related to tens of thousands of loans and mortgages from

some of the biggest banks in the United States were made public online.2

        14.      On January 10, 2019, independent security researcher Bob Diachenko

discovered a server running an Elasticsearch database that contained loan and mortgage

documents, repayment schedules and other highly sensitive financial and tax documents that

included personal details such as names, dates of birth and social security numbers. The
																																																													
1
   See https://techcrunch.com/2019/01/23/financial-files/ (last visited April 12, 2019).
2
   Id.


                                                      3
	
           2:19-cv-01116-RMG                                    Date Filed 04/16/19   Entry Number 1   Page 4 of 26




server was not locked nor protected with a password, allowing anyone to access and read the

massive cache of documents.3 The exposed data appears to have come from documents

Defendant processed using OCR.

              15.            The server contained more than a decade’s worth of data. The compromised

documents included loan and mortgage agreements, repayment schedules, and tax

documents.

              16.            On information and belief, Stanwich and other financial institutions provided

the financial and banking documents to Ascension for data analysis and portfolio valuations.

Ascension then hired OpticsML to scan the documents.

              17.            Upon discovery of the database, Diachenko sent an email to CitiFinancial

(“Citi) on January 10, 2019 to inform them of the discovery of the mortgage and loan

documents that originated with Citi.

              18.            Ascension and Stanwich confirmed the breach occurred and represented that

two cloud-servers belonging to OpticsML were subject to unauthorized access by foreign IP

addresses in the Data Breach. See Exhibit A, Notice of Ascension Data Breach letter

(“Notice”).

              19.            The unauthorized access of the personal and financial information could have

been acquired as early as February 2018 until January 2019. Id.

              20.            On January 15, 2019, OpticsML learned of a server configuration error that

may have led to the exposure of some mortgage-related documents. OpticsML immediately

shut down the server in question and secured the data.



																																																													
3
   See, e.g., id.


                                                                              4
	
      2:19-cv-01116-RMG           Date Filed 04/16/19          Entry Number 1       Page 5 of 26




        21.     After the database was shut down, on January 11, 2019, Diachenko found a

second Amazon S3 storage server whose permissions had been set to public from the default

private settings.4

        22.     The Amazon S3 storage server contained 21 files containing 23,000 pages of

PDF documents stitched together. Some or all of the data was the same that had been in the

storage server database that was previously shut down.

        23.     The files in the Amazon S3 storage server were documents from banks and

financial institutions across the United States and included loans and mortgage agreements,

documents from the U.S. Department of Housing and Urban Development, W-2 tax forms,

loan repayment schedules, and other sensitive financial information.

        24.     Although Defendant was storing sensitive documents containing personal and

financial information that Defendant knew were valuable and vulnerable to misuse,

Defendant was negligent in protecting the personal and financial information.

        25.     Despite the unauthorized access to the two cloud servers by foreign IP

addresses as early as February 2018, which Ascension and Stanwich claim to have only

learned about on January 15, 2019, notice was not mailed to Plaintiff and other Class

members regarding the Data Breach until February 14, 2019.

        26.     The    Notice    that   Plaintiffs       received   from   Stanwich    and    Ascension

acknowledges that a collection of highly sensitive personal and financial information was

subject to unauthorized access by foreign IP addresses. Even though Plaintiffs and Class

members are now at a high risk of identity theft for many years to come, the Notice offers

Plaintiffs credit monitoring and identity theft protection services for only two years.

																																																													
4
   See https://techcrunch.com/2019/01/24/mortgage-loan-leak-gets-worse/ (last visited April 12, 2019).


                                                     5
	
      2:19-cv-01116-RMG           Date Filed 04/16/19       Entry Number 1         Page 6 of 26




Plaintiffs and Class members were also advised to be vigilant and review their credit reports

for suspected incidents of identify theft, and to educate themselves about security freezes,

fraud alerts, and other steps to protect themselves against identity theft.

                      DATA BREACHES PUT CONSUMERS AT
                AN INCREASED RISK OF FRAUD AND IDENTIFY THEFT

        27.     The United States Government Accountability Office released a report in 2007

regarding data breaches (“GOA Report”) in which it noted that victims of identity theft will

face “substantial costs and time to repair the damage to their good name and credit record.” 5

        28.     The FTC recommends that identity theft victims take several steps to protect

their personal and financial information after a data breach, including contacting one of the

credit bureaus to place a fraud alert (consider an extended fraud alert that lasts for 7 years if

someone steals their identity), reviewing their credit reports, contacting companies to remove

fraudulent charges from their accounts, placing a credit freeze on their credit, and correcting

their credit reports.6

        29.     Identity thieves use stolen personal information such as SSNs for a variety of

crimes, including credit card fraud, phone or utilities fraud, and bank/finance fraud.

        30.     Identity thieves can also use SSNs to obtain a driver’s license or official

identification card in the victim’s name but with the thief’s picture; use the victim’s name

and SSN to obtain government benefits; or file a fraudulent tax return using the victim’s

information. In addition, identity thieves may obtain a job using the victim’s SSN, rent a

house or receive medical services in the victim’s name, and may even give the victim’s

																																																													
5
   See “Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited; However, the
Full Extent Is Unknown,” pg. 2, by U.S. Government Accountability Office, June 2007, at:
https://www.gao.gov/new.items/d07737.pdf (last visited April 12, 2019) (“GAO Report”).
6
   See https://www.identitytheft.gov/Steps (last visited April 12, 2019).


                                                   6
	
      2:19-cv-01116-RMG            Date Filed 04/16/19      Entry Number 1       Page 7 of 26




personal information to police during an arrest resulting in an arrest warrant being issued in

the victim’s name.

        31.        What’s more, there may be a time lag between when harm occurs versus when it

is discovered, and also between when personal and financial information is stolen and when it is

used. According to the U.S. Government Accountability Office, which conducted a study

regarding data breaches:

        [L]aw enforcement officials told us that in some cases, stolen data may be held
        for up to a year or more before being used to commit identity theft. Further, once
        stolen data have been sold or posted on the Web, fraudulent use of that
        information may continue for years. As a result, studies that attempt to measure
        the harm resulting from data breaches cannot necessarily rule out all future harm.

See GAO Report, at page 29.

        32.        Personal and financial information is such a valuable commodity to identity

thieves that once the information has been compromised, criminals often trade the information

on the “cyber black-market” for years.

        33.        Thus, there is a strong probability that entire batches of stolen information have

been dumped on the black market, and are yet to be dumped on the black market, meaning

Plaintiffs and Class members are at an increased risk of fraud and identity theft for many years

into the future.

                       PLAINTIFFS’ AND CLASS MEMBERS’ DAMAGES

        34.        As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

members have been placed at an imminent, immediate, and continuing increased risk of harm

from fraud and identity theft.

        35.        Plaintiffs and members of the Class have suffered or will suffer actual injury as a

direct result of the Data Breach. In addition to fraudulent charges, loss of use of and access to



                                                    7
	
     2:19-cv-01116-RMG         Date Filed 04/16/19      Entry Number 1        Page 8 of 26




their account funds and costs associated with the inability to obtain money from their accounts,

and damage to their credit, many victims suffer ascertainable losses in the form of out-of-pocket

expenses and the value of their time reasonably incurred to remedy or mitigate the effects of the

Data Breach relating to:

               a.     Finding fraudulent charges;

               b.     Canceling and reissuing credit and debit cards;

               c.     Purchasing credit monitoring and identity theft prevention;

               d.     Addressing their inability to withdraw funds linked to compromised
                      accounts;

               e.     Taking trips to banks and waiting in line to obtain funds held in limited
                      accounts;

               f.     Placing “freezes” and “alerts” with credit reporting agencies;

               g.     Spending time on the phone with or at the financial institution to dispute
                      fraudulent charges;

               h.     Contacting their financial institutions and closing or modifying financial
                      accounts;

               i.     Resetting automatic billing and payment instructions from compromised
                      credit and debit cards to new ones;

               j.     Paying late fees and declined payment fees imposed as a result of failed
                      automatic payments that were tied to compromised cards that had to be
                      cancelled; and

               k.     Closely reviewing and monitoring bank accounts and credit reports for
                      unauthorized activity for years to come.

       36.     Moreover, Plaintiffs and the Class members have an interest in ensuring that their

personal and financial information, which is believed to remain in the possession of Defendant,

is protected from further breaches by the implementation of security measures and safeguards,




                                                8
	
     2:19-cv-01116-RMG           Date Filed 04/16/19      Entry Number 1        Page 9 of 26




including making sure that the storage of data or documents containing personal and financial

information is not accessible online and that access to such data is password-protected.

       37.     As a direct and proximate result of Defendant’s actions and inactions, Plaintiffs

and Class members have suffered anxiety, emotional distress, and loss of privacy, and are at an

increased risk of future harm.

                                    CLASS ALLEGATIONS

       38.     Plaintiffs bring this action on behalf of themselves and on behalf of all other

persons similarly situated (“the Class”).

       39.     Plaintiff proposes the following Class definition, subject to amendment as

appropriate:

       All individuals whose personally identifiable information and/or financial
       information was provided to Ascension Data & Analytics LLC and compromised
       in the Data Breach. Excluded from the Class are Defendant’s officers, directors,
       and employees; any entity in which Defendant has a controlling interest; and the
       affiliates, legal representatives, attorneys, successors, heirs, and assigns of
       Defendant. Excluded also from the Class are members of the judiciary to whom
       this case is assigned, their families and members of their staff.

       40.     Numerosity. Fed. R. Civ. P. 23(a)(1). The members of the Class are so numerous

that joinder of all of them is impracticable. While the exact number of Class members is

unknown to Plaintiffs at this time, based on information and belief, it is in the millions.

       41.     Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and

fact common to the Class, which predominate over any questions affecting only individual Class

members. These common questions of law and fact include, without limitation:

                   a) Whether Defendant unlawfully used, maintained, lost or disclosed Class

                       members’ personal and/or financial information;




                                                  9
	
     2:19-cv-01116-RMG         Date Filed 04/16/19       Entry Number 1        Page 10 of 26




                   b) Whether Defendant unreasonably delayed in notifying affected customers

                      of the Data Breach and whether the belated notice was adequate;

                   c) Whether Defendant failed to implement and maintain reasonable security

                      procedures and practices appropriate to the nature and scope of the

                      information compromised in the Data Breach;

                   d) Whether Defendant’s conduct was negligent;

                   e) Whether Defendant violated the requirements of South Carolina Code §

                      39-1-90 et al. (2009);

                   f) Whether Defendant’s acts and practices complained of herein amount to

                      acts of intrusion upon seclusion under the law of Alabama, Alaska,

                      Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Georgia,

                      Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky, Louisiana, Maine,

                      Maryland, Minnesota, Missouri, Nevada, New Hampshire, New Jersey,

                      New Mexico, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania,

                      South Dakota, Texas, Utah, Vermont, Washington, and West Virginia;

                   g) Whether Plaintiffs and the Class are entitled to damages, civil penalties,

                      punitive damages, and/or injunctive relief.

       22.     Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of those of other

Class members because Plaintiffs’ information, like that of every other class member, was

misused and/or disclosed by Defendant.

       23.     Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs will fairly and

adequately represent and protect the interests of the members of the Class. Plaintiffs’ Counsel are

competent and experienced in litigating class actions.



                                                10
	
     2:19-cv-01116-RMG          Date Filed 04/16/19      Entry Number 1        Page 11 of 26




         24.    Superiority of Class Action. Fed. R. Civ. P. 23(b)(3). A class action is superior to

other available methods for the fair and efficient adjudication of this controversy since joinder of

all Class members is impracticable. Furthermore, the adjudication of this controversy through a

class action will avoid the possibility of inconsistent and potentially conflicting adjudication of

the asserted claims. There will be no difficulty in the management of this action as a class action.

         25.    Damages for any individual class member are likely insufficient to justify the cost

of individual litigation, so that in the absence of class treatment, Defendant’s violations of law

inflicting substantial damages in the aggregate would go un-remedied without certification of the

Class.

         26. Defendant has acted or refused to act on grounds that apply generally to the Class, as

alleged above, and certification is proper under Rule 23(b)(2).

                                      CAUSES OF ACTION
                                        FIRST COUNT
                                          Negligence
                        (On Behalf of Plaintiffs and All Class Members)

         51.    Plaintiffs repeat and re-allege each and every factual allegation contained in all

previous paragraphs as if fully set forth herein.

         52.    Plaintiffs bring this claim individually and on behalf of the nationwide Class.

         53.    Defendant knowingly collected, came into possession of and maintained

Plaintiffs’ Private Information, and had a duty to exercise reasonable care in safeguarding,

securing and protecting such information from being compromised, lost, stolen, misused, and/or

disclosed to unauthorized parties.

         54.     Defendant had and continues to have a duty to timely disclose that Plaintiffs’

Private Information within its possession might have been compromised and precisely the types

of information that were compromised.

                                                    11
	
     2:19-cv-01116-RMG          Date Filed 04/16/19      Entry Number 1       Page 12 of 26




        55.    Defendant had a duty to have procedures in place to detect and prevent the loss or

unauthorized dissemination of Plaintiffs’ Private Information.

        56.    Defendant systematically failed to provide adequate security for data in its

possession.

        57.    Defendant, through its actions and/or omissions, unlawfully breached its duty to

Plaintiffs by failing to exercise reasonable care in protecting and safeguarding Plaintiff’s Private

Information within Defendant’s possession.

        58.    Defendant, through its actions and/or omissions, unlawfully breached its duty to

Plaintiffs by failing to have appropriate procedures in place to detect and prevent dissemination

of Plaintiffs’ Private Information.

        59.    Defendant, through its actions and/or omissions, unlawfully breached its duty to

timely disclose to Plaintiffs and Class members the fact that their Private Information within its

possession might have been compromised and precisely the type of information compromised.

        60.    Defendant’s breach of duties owed to Plaintiff and the Class proximately caused

Plaintiffs’ and Class members’ Private Information to be compromised.

        61.    As a result of Defendant’s ongoing failure to notify consumers regarding what

type of PII has been compromised, consumers are unable to take the necessary precautions to

mitigate their damages by preventing future fraud.

        62.    Defendant’s breaches of duty caused Plaintiffs to suffer from identity theft,

phishing, loss of time and money to monitor their finances for fraud, and loss of control over

their PII.




                                                12
	
      2:19-cv-01116-RMG         Date Filed 04/16/19      Entry Number 1       Page 13 of 26




          63.   As a result of Defendant’s negligence and breach of duties, Plaintiffs are in

danger of imminent harm that their PII, which is still in the possession of third parties, will be

used for fraudulent purposes.

          64.   Plaintiffs seek the award of actual damages on behalf of the Class.

          65.   In failing to secure Plaintiffs’ and Class Members’ Private Information and

promptly notifying them of the Data Breach, Defendant was guilty of oppression, fraud, or

malice, in that Defendant acted or failed to act with a willful and conscious disregard of

Plaintiffs’ and Class Members’ rights. Plaintiffs therefore, in addition to seeking actual damages,

seek punitive damages on behalf of themselves and the Class.

          66.   Plaintiffs seek injunctive relief on behalf of the Class in the form of an order (1)

compelling Defendant to institute appropriate data collection and safeguarding methods and

policies with regard to consumer information and (2) compelling Defendant to provide detailed

and specific disclosure of what types of PII have been compromised as a result of the data

breach.

                                       SECOND COUNT
                               Violation of State Data Breach Acts
    (On Behalf of Plaintiffs and All Class Members Who Reside in the Data Breach Statute
                                              States)

          67.   Plaintiffs repeat and re-allege each and every factual allegation contained in all

previous paragraphs as if fully set forth herein.

          68.   Defendant owns, licenses and/or maintains computerized data that includes

Plaintiffs’ and Class Members’ PII.

          69.   Defendant was required to, but failed, to take all reasonable steps to dispose, or

arrange for the disposal, of records within its custody or control containing personal information

when the records were no longer to be retained, by shredding, erasing, or otherwise modifying

                                                    13
	
     2:19-cv-01116-RMG          Date Filed 04/16/19      Entry Number 1    Page 14 of 26




the personal information in those records to make it unreadable or undecipherable through any

means.

         70.   Defendant’s conduct, as alleged above, violated the data breach statutes of many

states (the “Data Breach Statute States”), including:

               a. California, Cal. Civ. Code §§ 1798.80 et. seq.;

               b. Hawaii, Haw. Rev. Stat. § 487N-1–4 (2006);

               c. Illinois, 815 Ill. Comp Stat. Ann. 530/1–/30 (2006);

               d. Louisiana, La. Rev. Stat. § 51:3071-3077 (2005), and L.A.C. 16:III.701;

               e. Michigan, Mich. Comp. Laws Ann. §§ 445.63, 445.65, 445.72 (2006);

               f. New Hampshire, N.H. Rev. Stat. Ann. §§ 359-C:19–C:21, 358-A:4 (2006).,

               332-I:1–I:610;

               g. New Jersey, N.J. Stat. Ann. § 56:8-163–66 (2005);

               h. North Carolina, N.C. Gen. Stat. §§ 75-65 (2005); as amended (2009);

               i. Oregon, Or. Rev. Stat. §§ 646A.602, 646A.604, 646A.624 (2011);

               j. Puerto Rico, 10 L.P.R.A. § 4051; 10 L.P.R.A. § 4052 (2005), as amended

               (2008);

               k. South Carolina, S.C. Code § 1-11-490 (2008); S.C. Code § 39-1-90 (2009);

               l. Virgin Islands, 14 V.I.C. § 2208, et seq. (2005);

               m. Virginia, Va. Code Ann. § 18.2-186.6 (2008); Va. Code Ann. § 32.1– 127.1:05

               (2011); and

               n. the District of Columbia, D.C. Code § 28-3851 to 28-3853 (2007) (collectively,

               the “State Data Breach Acts”).




                                                14
	
     2:19-cv-01116-RMG          Date Filed 04/16/19     Entry Number 1      Page 15 of 26




          71.    Defendant was required to, but failed, to implement and maintain reasonable

security procedures and practices appropriate to the nature and scope of the information

compromised in the Data Breach.

          72.    The Data Breach constituted a “breach of the security system” within the meaning

of section 39-1-90(D) of the South Carolina Code, and other State Data Breach Acts.

          73.    The information compromised in the Data Breach constituted “personal

identifying information” within the meaning of section 39-1-90(D) of the South Carolina Code,

and other State Data Breach Acts.

          74.    Like other State Data Breach Acts, South Carolina Code § 39-1-90(A) requires

disclosure of data breaches “in the most expedient time possible and without unreasonable

delay….”

          75.    Defendant violated South Carolina Code § 39-1-90(A) and other State Data

Breach Acts by unreasonably delaying disclosure of the Data Breach to Plaintiffs and other Class

Members, whose PII was, or was reasonably believed to have been, acquired by an unauthorized

person.

          76.    Upon information and belief, no law enforcement agency instructed Defendant

that notification to Plaintiffs and Class Members would impede a criminal investigation.

          77.    As a result of Defendant’s violation of State Data Breach Acts, including, South

Carolina Code § 39-1-90, et seq., Plaintiffs and Class Members incurred economic damages,

including expenses associated with monitoring their personal financial information to prevent

further fraud.

          78.    Plaintiffs, individually and on behalf of the Class, seek all remedies available

under South Carolina Code § 39-1-90 and under the other State Data Breach Acts, including, but



                                                15
	
     2:19-cv-01116-RMG          Date Filed 04/16/19       Entry Number 1      Page 16 of 26




not limited to: (a) actual damages suffered by Class Members as alleged above; (b) statutory

damages for Defendant’s willful and knowing violation of South Carolina Code § 39-1-90; (c)

equitable relief; and (d) reasonable attorneys’ fees and costs under S

       79.     outh Carolina Code § 39-1-90(G)(4).

       80.     Because Defendant was guilty of oppression, fraud or malice, in that it failed to

act with a willful and conscious disregard of Plaintiffs’ and Class Members’ rights, Plaintiffs

also seek punitive damages, individually and on behalf of the Class.

                                        THIRD COUNT
                              Violation of the Fair Credit Reporting Act
                                       (15 U.S.C. §	1681, et seq.)
                            (On Behalf of Plaintiffs and All Class Members)

       81.     Plaintiffs repeat and re-allege each and every factual allegation contained in all

previous paragraphs as if fully set forth herein.

       82.     Ascension acquired and assembles consumers’ financial and banking information

from various financial institutions for use in its data analytics products.

       83.     Ascension’s data analytics products constitute “consumer reports” because the

information contained therein bears upon consumers’ “credit worthiness, credit standing, credit

capacity, character, general reputation, personal characteristics, or mode of living” and “is used

or expected to be used or collected in whole or in part for the purpose of serving as a factor” in

various financial institutions’ credit decisions regarding those consumers. 15 U.S.C. § 1681a(d).

       84.     As such, Ascension is a “consumer reporting agency” (“CRA”) as that term is

defined by the Fair Credit Reporting Act (“FCRA”) because it regularly assembles and/or

evaluates consumer credit information for the purpose of furnishing consumer reports to third

parties in the form of its data analytics products, and uses interstate commerce to prepare and/or

furnish the reports. 15 U.S.C. § 1681a(f).

                                                    16
	
     2:19-cv-01116-RMG            Date Filed 04/16/19        Entry Number 1         Page 17 of 26




        85.     A central duty that the FCRA imposes upon CRAs is the duty to protect

consumers’ privacy by guarding against inappropriate disclosure to third parties. Specifically, 15

U.S.C. § 1681b permits a CRA to disclose consumers’ information only for one of a handful of

exclusively defined “permissible purposes.” To ensure compliance, CRAs must maintain

reasonable procedures to ensure that such third party disclosures are made exclusively for

permissible purposes. 15 U.S.C. § 1681e(a).

        86.     Plaintiffs’ and Class members’ highly sensitive personal and financial information

was compiled and stored on an online server that was neither locked nor password protected, but

instead was open and available to the public. Therefore, the public’s ability to access Plaintiffs’

and Class members’ information was not the result of Ascension’s inaction, but was the result of

Ascension’s decision to make that information available to anyone who wished to view it.

        87.     Put another way, Ascension took an affirmative step to publish Plaintiffs’ and

Class members’ highly sensitive personal and financial information to members of the public-

i.e., posting that information on a publicly available server-in the same way that owners of other

websites publish the content thereon to members of the public. As such, the information accessed

in the Data Breach was not “stolen,” in the same sense that information returned as a result of a

Google search is not “stolen” by the individual performing such a search.7

        88.     Based on the foregoing, each time a member of the public accessed the server on

which Plaintiffs’ and Class members’ information was stored, Ascension furnished that person

with a consumer report.



																																																													
7
   To the extent that this Complaint characterizes access to this information as “unauthorized,” for
purposes of this Count, that term should be construed to mean that access to this information was not for a
purpose authorized by 15 U.S.C. § 1681b.


                                                    17
	
    2:19-cv-01116-RMG          Date Filed 04/16/19     Entry Number 1       Page 18 of 26




       89.     However, because Ascension made those consumer reports available to the public

at large, Ascension did not take reasonable steps to limit the dissemination of those consumer

reports as required by 15 U.S.C. § 1681e(a).

       90.     Ascension’s violations of 15 U.S.C. § 1681e(a) were willful, as Ascension knew

that Plaintiffs’ and Class members’ highly sensitive personal and financial information was

compiled and stored on an online server that was neither locked nor password protected, and that

it could be accessed by members of the public at large. Even if Ascension’s violations of 15

U.S.C. § 1681e(a) are not deemed to be willful, they are at the very least negligent because

Ascension should have known that Plaintiffs’ and Class members’ highly sensitive personal and

financial information was complied and stored on an online server that was neither locked nor

password protected, and that it could be accessed by members of the public at large.

       91.     The FCRA also required CRAs to “follow reasonable procedures to assure

maximum possible accuracy of the information” contained in a consumer report. 15 U.S.C. §

1681e(b).

       92.     As part of its data analytics services, Ascension published Plaintiffs’ and Class

members’ consumer reports to various financial institutions.

       93.     However, as noted above, the highly sensitive personal and financial information

compiled and maintained by Ascension could be used to perpetrate identity theft.

       94.     Therefore, the consumer reports that ascension published to various financial

institutions were based on information that was subject to fraudulent manipulation.

       95.     Because Ascension did not undertake any procedures to ensure that the

information in the consumer reports that it published to financial institutions was genuine-such

as by securing the server on which that information was stored-Ascension did not “follow



                                               18
	
     2:19-cv-01116-RMG          Date Filed 04/16/19      Entry Number 1        Page 19 of 26




reasonable procedures to assure maximum possible accuracy of the information” contained in

Plaintiffs; and Class members’ consumer reports in violation of 15 U.S.C. § 1681e(b).

       96.     Ascension’s violations of 15 U.S.C. § 1681e(b) were willful, as Ascension knew

that the information contained in Plaintiffs’ and Class members’ consumer reports was subject to

fraudulent manipulation, but still published those consumer reports to various financial

institutions anyway. Even if Ascension’s violations of 15 U.S.C. § 1681e(b) are not deemed to

be willful, they are at the very least negligent because Ascension should have known that the

information contained in Plaintiffs’ and Class members’ consumer reports was subject to

fraudulent manipulation, but still published those consumer reports to financial institutions

anyway.

       97.     As a result of Ascension’s willful and/or negligent violations of the FCRA,

Plaintiffs and Class members have suffered and will continue to suffer actual damages,

including, but not limited to, expenses and/or time spent on credit monitoring; time spent

scrutinizing bank statements, credit card statements, and credit reports; time spent initiating fraud

alerts; and increased risk of future harm. Further, Plaintiffs and Class members have suffered and

will continue to suffer other forms of injury and/or harm including, but not limited to, anxiety,

emotional distress, loss of privacy, and other economic and non-economic losses.

       98.     Plaintiffs and members of the Class are entitled to recovery of actual and statutory

damages, as well as attorneys’ fees and costs, pursuant to 15 U.S.C. § 1681o(a) and 15 U.S.C. §

1681n(a).

                                     FOURTH COUNT
                                 Intrusion Upon Seclusion
                       (On Behalf of Plaintiffs and All Class Members)




                                                 19
	
     2:19-cv-01116-RMG            Date Filed 04/16/19     Entry Number 1     Page 20 of 26




       99.     Plaintiffs repeat and re-allege each and every factual allegation contained in all

previous paragraphs as if fully set forth herein.

       100.    Plaintiffs had a reasonable expectation of privacy in the Private Information

Defendant mishandled.

       101.    By failing to keep Plaintiffs’ Private Information safe, and by misusing and/or

disclosing said information to unauthorized parties for unauthorized use, Defendant invaded

Plaintiffs’ privacy by:

                    a) Intruding into Plaintiffs’ private affairs in a manner that would be highly

                          offensive to a reasonable person; and

                    b) Publicizing private facts about the Plaintiffs, which is highly offensive to

                          a reasonable person.

       102.    Defendant knew, or acted with reckless disregard of the fact that, a reasonable

person in Plaintiffs’ position would consider Defendant’s actions highly offensive.

       103.    Defendant invaded Plaintiffs’ right to privacy and intruded into Plaintiffs’ private

affairs by misusing and/or disclosing their private information without their informed, voluntary,

affirmative, and clear consent.

       104.    As a proximate result of such misuse and disclosures, Plaintiffs’ reasonable

expectation of privacy in their Private Information was unduly frustrated and thwarted.

Defendants’ conduct amounted to a serious invasion of Plaintiffs’ protected privacy interests.

       105.    In failing to protect Plaintiffs’ Private Information, and in misusing and/or

disclosing their Private Information, Defendant has acted with malice and oppression and in

conscious disregard of Plaintiffs and the Class Members’ rights to have such information kept




                                                    20
	
     2:19-cv-01116-RMG          Date Filed 04/16/19    Entry Number 1       Page 21 of 26




confidential and private. The Plaintiffs, therefore, seek an award of damages, including punitive

damages, on behalf of themselves and the Class.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment as follows:

       A.      For an Order certifying this action as a class action and appointing Plaintiffs and

their Counsel to represent the Class;

       B.      For equitable relief enjoining Defendant from engaging in the wrongful conduct

complained of herein pertaining to the misuse and/or disclosure of Plaintiffs’ and Class

Members’ Private Information, and from refusing to issue prompt, complete and accurate

disclosures to Plaintiffs and Class Members;

       C.      For equitable relief compelling Defendant to utilize appropriate methods and

policies with respect to consumer data collection, storage and safety and to disclose with

specificity the type of PII compromised during the Data Breach;

       D.      For equitable relief requiring restitution and disgorgement of the revenues

wrongfully retained as a result of Defendant’s wrongful conduct;

       E.      Ordering Defendant to pay for not less than three years of credit monitoring

services for Plaintiffs and the Class;

       F.      Ordering Defendant to disseminate individualized notice of the Data Breach to all

Class Members;

       G.      For an award of actual damages, compensatory damages, statutory damages, and

statutory penalties, in an amount to be determined;

       H.      For an award of punitive damages, as allowable by law;



                                               21
	
       2:19-cv-01116-RMG         Date Filed 04/16/19      Entry Number 1       Page 22 of 26




          I.     For an award of attorneys’ fees and costs, including expert witness fees;

          J.     Pre- and post-judgment interest on any amounts awarded; and

          K.     Such other and further relief as this court may deem just and proper.



    Dated: April 16, 2019                              Respectfully submitted,


                                                  By: /s/ Harper Todd Segui
                                                      Harper Todd Segui
                                                      WHITFIELD BRYSON & MASON LLP
                                                      Federal ID No. 10841
                                                      P.O. Box 1483
                                                       Mount Pleasant, South Carolina 29465
                                                      Telephone 919.600.5000
                                                      Email: harper@wbmllp.com

                                                        KOZONIS & KLINGER, LTD.
                                                        Gary M. Klinger (pro hac vice forthcoming)
                                                        4849 N. Milwaukee Ave., Ste. 300
                                                        Chicago, Illinois 60630
                                                        Phone: 312.283.3814
                                                        Fax: 773.496.8617
                                                        Email: gklinger@kozonislaw.com

                                                        WHITFIELD BRYSON & MASON LLP
                                                        Gary E. Mason (pro hac vice forthcoming)
                                                        Danielle L. Perry
                                                        5101 Wisconsin Ave., NW
                                                        Washington, DC 20016
                                                        Phone: (202) 640-1160
                                                        Email:		gmason@wbmllp.com
                                                        Email: dperry@wbmllp.com

                                                        Attorneys for Plaintiffs and the Proposed Class



	




                                                 22
	
2:19-cv-01116-RMG   Date Filed 04/16/19   Entry Number 1   Page 23 of 26
2:19-cv-01116-RMG   Date Filed 04/16/19   Entry Number 1   Page 24 of 26
2:19-cv-01116-RMG   Date Filed 04/16/19   Entry Number 1   Page 25 of 26
2:19-cv-01116-RMG   Date Filed 04/16/19   Entry Number 1   Page 26 of 26
